Citation Nr: 1341449	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased initial rating for a cervical spine disc disease, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 through May 1988 and from March 2005 through June 2006 with additional service in the Army Reserves, to include during the pendency of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012, the Board remanded the case for additional development.  The case now returns for further appellate review.

After the Board remand, the RO granted the Veteran's claim for service connection for a lumbar spine disability in a June 2013 rating decision.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, the matter of service connection for a lumbar spine disability has been resolved and is not in appellate status at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, these records have been considered in rendering the decision below.


FINDING OF FACT

For the entire appeal period, the Veteran's cervical spine disc disease has manifested with forward flexion of the cervical spine greater than 30 degrees, combined range of motion of the cervical spine greater than 170 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veteran's claim of entitlement to a higher initial rating for his cervical spine disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service private and VA treatment records, and VA examination reports.

The Board also notes that the actions requested in the prior remand have been undertaken.  Indeed, a February 2012 letter was issued to the Veteran requesting information concerning providers who had treated him for his neck at any time, VA and private treatment records were obtained, and an additional VA examination was conducted.  Accordingly, the Board finds that there has been substantial compliance with the prior remand directives and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Under Diagnostic Code 5243, applicable here, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 and Note.

Under the General Rating Formula, the following evaluations are to be assigned 
for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

A 10 percent disability rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion (ROM) of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation will be assigned where there is forward flexion of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, combined ROM of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine. 

Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, Note (1) (2013). 

For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V.

Under the IVDS Formula, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 
2 weeks during the past 12 months.  A rating of 20 percent is warranted where 
there are incapacitating episodes with a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran is in receipt of a separate rating for paresthesias of his hands.  Thus, his complaints related to numbness 
and tingling in his hands are not for consideration in evaluating his disability 
under the General Rating Formula.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).

The evidence of record contains several measurements of the Veteran's cervical spine range of motion (ROM), none of which meet the criteria for an evaluation in excess of 10 percent.

A private treatment report dated December 2006 stated that the Veteran's neck exhibited "no ROM problems," and assessed cervical spine herniation with parasthesias of the hands.

The Veteran received a VA general medical examination in August 2007.  The Veteran complained of numbness and tingling in his hands and fingers.  The examiner measured 45 degrees of flexion, 45 degrees of extension, 45 degrees of right and left lateral flexion, and 80 degrees of left and right rotation upon physical examination of the cervical spine.  These measurements result in a combined ROM of the cervical spine of 340 degrees, and the examiner stated that the Veteran did not have pain during motion of the spine.

An April 2009 VA treatment report noted active ROM of 50 degrees of flexion, 52 degrees of extension, 35 degrees of right lateral flexion, 40 degrees of left lateral flexion, and 68 degrees of left and right rotation, resulting in a combined ROM of 301.  See 38 C.F.R. § 4.71a at Note (2).

The Veteran received a VA spine examination in March 2012.  The cervical spine examiner measured 35 degrees of flexion, 35 degrees of extension, 40 degrees of lateral flexion on both sides, and 70 degrees of lateral rotation on both sides, all with painful motion beginning at the degrees listed.  These measurements result in a combined ROM of the cervical spine of 290 degrees.

Thus, at worst, the Veteran's ROM was limited to forward flexion to 35 degrees and to a combined limitation of 290 degrees at worst, even considering painful motion.  At no time was his forward flexion of the cervical spine limited to 30 degrees or less, or his combined ROM of the cervical spine limited to 170 degrees or less, to support a higher rating.

The Board has also considered functional loss pursuant to DeLuca, 8 Vet. App. 202, and the provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  The August 2007 VA examiner reported no atrophy or decreased muscle strength, and noted that repetitive flexion and extension activities did not decrease the Veteran's ROM or cause pain, weakness, or fatigability.  The Veteran stated he had flare-ups in the form of tingling and numbness in his hands and fingers.  The March 2012 VA examiner noted a loss of 5 degrees of motion after repetitive use for right lateral rotation, only.  All other ROMs remained at pre-repetition levels.  The examiner indicated that the Veteran had some functional loss caused by pain, stiffness, 
and decreased movement.  In her rationale, she stated that the Veteran was not complaining of any functional loss pertaining to his cervical spine due to pain or weakness at the time, but that he referenced the tingling in his hands.  The Veteran reported no flare-ups that impacted the function of his cervical spine.  As the evidence does not reflect forward flexion limited to 30 degrees or less, or a combined ROM limited to 170 degrees or less, even considering pain and functional impairment, an initial rating in excess of 10 percent is not warranted under ROM criteria.  

Additionally, while a 20 percent rating could also be assigned due to muscle 
spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such is not shown by the medical evidence of record.  The March 2012 
VA examiner specifically denied findings of any localized tenderness to pain or palpation, guarding or muscle spasm, muscle atrophy, and abnormal gait or spinal contour.  There is no positive evidence of these factors in the record.  Additionally, the evidence does not reflect ankylosis.

For the reasons set forth above, the Board finds that the competent and probative evidence of record is against a higher rating for the Veteran's cervical spine disability under the General Rating Formula.

In addition, the record does not reflect, and the Veteran does not contend, that 
he has suffered from incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate rating is warranted for an associated neurological disorder.  However, other than bilateral paresthesias and numbness of both upper extremities, no other neurologic abnormalities have been associated with the Veteran's cervical spine disorder.

In short, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his cervical spine disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for cervical spine degenerative disc disease.


III.  Other Considerations

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application 
of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  The Veteran's service-connected cervical spine disability is manifested by signs and symptoms such as pain, stiffness, limitation of motion, and certain neurologic symptoms that are evaluated under a separate diagnostic code.  The diagnostic codes in the rating schedule corresponding to disabilities of the 
spine provide disability ratings on the basis of limitation of motion, as well as on neurologic abnormalities and, in some circumstances, incapacitating episodes.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.


Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes that the March 2012 VA spine examiner stated that the Veteran's employment involved driving a truck for extended periods of time and that his cervical spine condition did not impact his ability to work.  Based on the evidence of record, a claim for unemployability is not raised by the record, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

An initial rating in excess of 10 percent for a cervical spine disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


